OPINION OF THE COURT
Per Curiam:
The government’s justification for its delay in bringing the accused to trial after he was placed in confinement impresses us as amounting to no more than that generalized assertion of personnel and prosecution management problems we held to be insufficient in United States v Marshall, 22 USCMA 431, 47 CMR 409 (1973). See also United States v Jackson, 22 USCMA 481, 47 CMR 730 (1973). The decision of the Court of Military Review is reversed, the findings of guilty and the sentence are set aside, and the charges are ordered dismissed.